
	
		I
		112th CONGRESS
		1st Session
		H. R. 3528
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2011
			Ms. Eddie Bernice Johnson of
			 Texas (for herself, Ms. Wasserman
			 Schultz, Mr. Davis of
			 Illinois, Mrs. Napolitano,
			 Mr. Cohen, and
			 Ms. Moore) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Hate Crime Statistics Act to include crimes
		  against the homeless.
	
	
		1.Short titleThis Act may be cited as the
			 Hate Crimes Against the Homeless
			 Statistics Act of 2011.
		2.Inclusion of
			 homelessSection 1(b) of the
			 Hate Crime Statistics Act (28 U.S.C. 534 note) is amended—
			(1)in paragraph (1),
			 by inserting homeless status, after sexual
			 orientation,; and
			(2)by adding the the
			 end the following:
				
					(6)As used in this
				subsection, the term homeless status with respect to an
				individual, refers to an individual who—
						(A)lacks a fixed, regular, and adequate
				nighttime residence; or
						(B)has a primary nighttime residence that
				is—
							(i)a public or private place not designed for,
				or ordinarily used as, a regular sleeping accommodation for human beings,
				including cars, parks, public spaces, abandoned buildings, substandard housing,
				bus or train stations, or similar settings;
							(ii)a supervised publicly or privately operated
				shelter designed to provide temporary living accommodations, including motels,
				hotels, congregate shelters, and transitional housing; or
							(iii)housing of other persons in which the
				individual is temporarily staying due to loss of housing, economic hardship, or
				a similar
				reason.
							.
			
